Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Jacobs on April 27, 2022 and May 6th, 2022.
The application has been amended as follows: 

  1. (examiner’s amendment) A charged particle beam apparatus for irradiating a specimen with a charged particle beam, the apparatus comprising: 
an ion beam irradiation unit that emits a focused ion beam to the specimen; 
an electron beam irradiation unit that emits an electron beam to the specimen; 
an objective lens for focusing the electron beam on the specimen; and 
a control unit that controls the objective lens, 
wherein the objective lens includes 
a first magnetic pole piece, 
a second magnetic pole piece that is disposed at a position further away from the electron beam path with respect to the first magnetic pole piece, and 
a first coil that is disposed between the first magnetic pole piece and the second magnetic pole piece, 
the charged particle beam apparatus further includes  
a second coil that is disposed at a position further away from the electron beam path with respect to the second magnetic pole piece, 
the control unit performs 
a first operation of acquiring an observation image of the specimen by the focused ion beam while passing a first current to the first coil, and 
a second operation of acquiring the observation image of the specimen by the focused ion beam while passing a second current to the first coil after disposing a position of the specimen at the same position as the first operation, 
the control unit passes a correction current to the second coil to generate a magnetic field that reduces a positional shift of the observation image caused by passing a current to the first coil, and 
the control unit determines the correction current based on a difference between the first operation and the second operation. 
Allowable Subject Matter
1.         Claims 1-13 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a charged particle beam apparatus for irradiating a specimen with a charged particle beam, the apparatus comprising: 
an ion beam irradiation unit that emits a focused ion beam to the specimen; 
an electron beam irradiation unit that emits an electron beam to the specimen; 
an objective lens for focusing the electron beam on the specimen; and 
a control unit that controls the objective lens, 
wherein the objective lens includes 
a first magnetic pole piece, 
a second magnetic pole piece that is disposed at a position further away from the electron beam path with respect to the first magnetic pole piece, and 
a first coil that is disposed between the first magnetic pole piece and the second magnetic pole piece, 
the charged particle beam apparatus further includes 
a second coil that is disposed at a position further away from the electron beam path with respect to the second magnetic pole piece, 
the control unit performs 
a first operation of acquiring an observation image of the specimen by the focused ion beam while passing a first current to the first coil, and 
a second operation of acquiring the observation image of the specimen by the focused ion beam while passing a second current to the first coil after disposing a position of the specimen at the same position as the first operation, 
the control unit passes a correction current to the second coil to generate a magnetic field that reduces a positional shift of the observation image caused by passing a current to the first coil, and 
the control unit determines the correction current based on a difference between the first operation and the second operation. 
  
3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): wherein the objective lens includes 
a first magnetic pole piece, 
a second magnetic pole piece that is disposed at a position further away from the electron beam path with respect to the first magnetic pole piece, and 
a first coil that is disposed between the first magnetic pole piece and the second magnetic pole piece, 
the charged particle beam apparatus further includes 
a second coil that is disposed at a position further away from the electron beam path with respect to the second magnetic pole piece, 
the control unit performs 
a first operation of acquiring an observation image of the specimen by the focused ion beam while passing a first current to the first coil, and 
a second operation of acquiring the observation image of the specimen by the focused ion beam while passing a second current to the first coil after disposing a position of the specimen at the same position as the first operation, 
the control unit passes a correction current to the second coil to generate a magnetic field that reduces a positional shift of the observation image caused by passing a current to the first coil, and 
the control unit determines the correction current based on a difference between the first operation and the second operation. 

4.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881